DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on January 10, 2022 regarding Application No. 16/694,061.  Applicants amended claims 1 and 4-6, canceled claims 2 and 12, and previously canceled claim 3.  Claims 1, 4-11, 13, and 14 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on January 10, 2022 has been entered.


Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP2018-221259 application filed in Japan on November 27, 2018 has been filed.

Response to Arguments
Applicants’ arguments filed on January 10, 2022 have been fully considered but they are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill fin the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 5-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in JP 2009-252105 A (hereinafter Suzuki; a full translation and original copy is/was provided with the Office Kim et al. in US 2015/0082897 A1 (hereinafter Kim).

Regarding claim 1, Suzuki teaches:
An input device configured to be used by a predetermined user, the input device comprising (An input device 5 configured to be used by a predetermined user (i.e., driver or passenger of a vehicle), the input device 5 comprising; Fig. 1, [0034], and [0044]): 
a housing (a housing; [0034]); 
a touch sensor configured to receive an input (a touch sensor 13 configured to receive an input; Figs. 1 and 2, [0034], [0037], and [0038], see also [0044]); 
a camera installed inside the housing to monitor an outside of the housing and capable of detecting a first predetermined portion of the predetermined user (a camera 9 installed inside the housing to monitor an outside of the housing and capable of detecting a first predetermined portion (i.e., hand) of the predetermined user (i.e., driver or passenger of a vehicle); Figs. 1-3, [0034], [0036], [0042], [0044], and [0045]); and 
a processor configured to (a processor 11 configured to; Fig. 2, [0039], [0034], [0041], [0042], and [0050]):
receive an output of the camera and an output of the touch sensor (receive an output of the camera 9 and an output of the touch sensor 13; Figs. 1 and 2 and [0041]); 
determine whether a hand indicated in the output of the camera is a left hand or a right hand (determine whether a hand indicated in the output of ; 
determine whether the hand indicated in the output of the camera is a hand of the predetermined user or not based on the determination of whether the hand in the output of the camera is the left hand or the right hand (determine whether the hand indicated in the output of the camera 9 is a hand of the predetermined user (i.e., driver or passenger of a vehicle) or not based on the determination of whether the hand in the output of the camera 9 is the left hand or the right hand; Figs. 2 and 6 and [0050]-[0059] (note: in [0058], it appears that the passenger/passenger’s seat is incorrectly referred to the driver/driver’s seat – see Fig. 6, S140, S150, and S160, and [0056]-[0058], compare with [0055])); 
validate the input to the touch sensor in response to the determination that the hand indicated in the output of the camera is the hand of the predetermined user (validate the input to the touch sensor 13 in response to the determination that the hand indicated in the output of the camera 9 is the hand of the predetermined user (i.e., driver or passenger of a vehicle) – i.e., accept passenger touch input while a vehicle is traveling; see Figs. 2, 6, and 8, [0034], [0037], [0038], [0041], [0050], and [0060]-[0063] (note: in [0063], it appears that Step 230 is incorrectly referred to as Step 240 in “In Step 240” in the first line – see Fig. 8, 220, 230, and 240, [0062], and [0063]), [0065], and [0066]); and 
invalidate the input to the touch sensor in response to the determination that the hand indicated in the output of the camera is not the hand of the predetermined user (invalidate the input to the touch sensor 13 in response to the determination that the hand indicated in the output of the camera 9 is not the hand of the predetermined user (i.e., driver or passenger of a vehicle) – i.e., reject driver touch input while a vehicle is traveling; see Figs. 2, 6, and 8, [0034], [0037], [0038], [0041], [0050], [0060], and [0064]-[0066], see also [0059]).
	However, it is noted that Suzuki does not teach:
a housing including a transparent base; 
a touch sensor installed on the transparent base and configured to receive an input; 
a camera installed inside the housing to monitor an outside of the housing via the transparent base and capable of detecting a first predetermined portion of the predetermined user via the transparent base.
	Kim teaches:
a touch sensor installed on a transparent base and configured to receive an input (a touch sensor 120 and 130 installed on a transparent base 110 and configured to receive an input; FIGs. 4 and 5, [0046], [0061], and [0062]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Suzuki to include: the features taught by Kim, such that Suzuki as modified teaches: a housing including a transparent base (the housing and touch sensor taught by Suzuki combined with the touch sensor and transparent base taught by Kim); a touch sensor installed on the transparent base and configured to receive an input (the touch sensor Suzuki combined with the touch sensor and transparent base taught by Kim); a camera installed inside the housing to monitor an outside of the housing via the transparent base and capable of detecting a first predetermined portion of the predetermined user via the transparent base (the camera, housing, touch sensor, and detecting taught by Suzuki combined with the touch sensor and transparent base taught by Kim), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, an input device including a touch sensor taught by Kim (FIGs. 4 and 5, [0046], [0061], and [0062]) is comparable to the input device including the touch sensor taught by Suzuki because they are both input devices that include a touch sensor.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Suzuki to include: the features taught by Kim, with the predictable result of providing an input device that includes a touch sensor.

	Regarding claim 5, Suzuki as modified by Kim teaches:
The input device of Claim 1, wherein the processor is configured to determine a shape of the hand of the predetermined user based on the output of the camera (Suzuki: wherein the processor 11 is configured to determine a shape of the hand of the predetermined user (i.e., driver or passenger of a vehicle) based on the output of the camera 9 in recording a line segment indicating a contour of the hand; Figs. 6 and 7, [0046], [0050], [0051], [0054], and [0055]).  

	Regarding claim 6, Suzuki as modified by Kim teaches:
The input device of Claim 1, wherein the input device is to be used by a plurality of users accessing from different directions (Suzuki: wherein the input device 5 is to be used by a , and 
wherein the processor is configured to determine which user of the plurality of users provided a current input to the touch sensor based on the output of the camera (Suzuki: wherein the processor 11 is configured to determine which user (i.e., driver or passenger of a vehicle) of the plurality of users (i.e., driver and passenger of a vehicle) provided a current input to the touch sensor 13 based on the output of the camera 9; Figs. 1, 2, and 6, [0041], [0042], [0044], [0045], and [0050]-[0058] (note: in [0058], it appears that the passenger/passenger’s seat is incorrectly referred to the driver/driver’s seat – see Fig. 6, S140, S150, and S160, and [0056]-[0058], compare with [0055])).  

	Regarding claim 7, Suzuki as modified by Kim teaches:
The input device of Claim 1, wherein the transparent base is flat (Kim: wherein the transparent base 110 is flat; see FIG. 4, [0046], and [0061]).  

	Regarding claim 10, Suzuki as modified by Kim teaches:
An automobile comprising the input device of Claim 1 (Suzuki: An automobile comprising the input device 5 of Claim 1; Suzuki: Fig. 1 and [0033]; Claim 1 above).  

	Regarding claim 11, Suzuki as modified by Kim teaches:
The input device of Claim 1, wherein the touch sensor includes a plurality of electrodes arranged in a cross shape (Suzuki: the touch sensor 13; Figs. 1 and 2, [0037], and Kim: a touch sensor 120 and 130 includes a plurality of electrodes 120 and 130 arranged in a cross shape; FIG. 5 and [0062]).  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kim, in further view of Wang et al. in US 2019/0311190 A1 (hereinafter Wang).

Regarding claim 4, Suzuki as modified by Kim teaches:
The input device of Claim 1, wherein the processor is configured to determine a direction of the hand of the predetermined user based on the output of the camera (Suzuki: wherein the processor 11 is configured to determine a direction of the hand of the predetermined user (i.e., driver or passenger of a vehicle) based on the output of the camera 9 in capturing a hand movement operation vector in determining a left or right hand; see Figs. 2 and 5(a)-(b), [0041], [0042], and [0049], see also Figs. 6 and 7, [0016], [0049]-[0054], [0056], and [0057]).
However, it is noted that Suzuki as modified by Kim does not teach:
 wherein the processor is configured to determine a direction of a palm of the predetermined user based on the output of the camera.
	Wang teaches:
determine a direction of a palm of a user based on an output of a camera ([0007], [0034], and [0190]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Suzuki as modified by Kim to include: the Wang, such that Suzuki as modified teaches: wherein the processor is configured to determine a direction of a palm of the predetermined user based on the output of the camera (the processor, determine a direction of the hand of the predetermined user, and output of the camera taught by Suzuki combined with determine a direction of a palm of a user and output of a camera taught by Wang), in order to obtain the benefit of determining hand gesture input.  (Wang: see [0002] and [0003]).


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kim, in further view of Yoshikawa in JP 2015092422 A (hereinafter Yoshikawa; a full translation and original copy is/was provided with the Office action issued in response to the RCE filed on January 10, 2022).

Regarding claim 8, Suzuki as modified by Kim teaches:
The input device of Claim 1, wherein the transparent base has a surface (Kim: wherein the transparent base 110 has a surface; FIG. 4, [0046], and [0061]).
	However, it is noted that Suzuki as modified by Kim does not teach:
wherein the transparent base has a curved surface.
	Yoshikawa teaches:
wherein a base has a curved surface (wherein a glass base 2 has a curved surface 21; Fig. 1 and [0011], see also Figs. 4(a)-(c)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify input device taught by Suzuki as modified by Kim with: the features Yoshikawa, such that Suzuki as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, an input device including a touch sensor installed on a base taught by Yoshikawa (Fig. 1 and [0011]) is comparable to the input device including a touch sensor installed on the transparent base taught by Suzuki as modified by Kim because they are both input devices that include a touch sensor installed on a base.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Suzuki as modified by Kim to include: the features taught by Yoshikawa, with the predictable result of providing an input device that includes a touch sensor installed on a base.

Regarding claim 14, Suzuki as modified by Kim and Yoshikawa teaches:
The input device of Claim 8, wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the curved surface (Suzuki: the touch sensor 13; Figs. 1 and 2, [0037], and [0038]; Kim: a touch sensor 120 and 130 including a plurality of electrodes 120 and 130 is arranged on a transparent base 110; FIGs. 4 and 5, [0046], [0061], and [0062]; Yoshikawa: a touch sensor 4 including a plurality of electrodes 41Y and 42X is arranged on a glass base having a curved surface 21; Figs. 1, 3(a)-(b), and 4(a)-(c), [0011], [0014], and [0016]-[0018] (note: in [0017], it appears that concave curved touch sensor 4 is incorrectly referred to “concave curved touch panel 2” in the last line)).   


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kim, in further view of Takahashi et al. in US 2011/0181545 A1 (hereinafter Takahashi).

Regarding claim 9, Suzuki as modified by Kim teaches:
The input device of Claim 1, the housing and the transparent base (Suzuki: the housing and the touch sensor 13; Figs. 1 and 2, [0034], [0037], and [0038]; Kim: a touch sensor 120 and 130 installed on a transparent base 110; FIG. 4, [0046], [0061], and [0062]).  
	However, it is noted that Suzuki as modified by Kim does not teach:
wherein the housing further includes a transparent cover installed on the transparent base.
	Takahashi teaches:
a transparent cover installed on a transparent base (a transparent cover 60 installed on a transparent base 112; FIG. 3, [0062], and [0072]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Suzuki as modified by Kim to include: the features taught by Takahashi, such that Suzuki as modified teaches: wherein the housing further includes a transparent cover installed on the transparent base (the housing and touch sensor taught by Suzuki combined with the touch sensor and transparent base taught by Kim and the transparent cover and transparent base taught by Takahashi), in order to protect a touch sensor.  (Takahashi: FIG. 3, [0062], and [0072]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kim, in further view of Yasutake in 5,483,261 (hereinafter Yasutake), and in further view of Bolender in US 2007/0222766 A1 (hereinafter Bolender).

Regarding claim 13, Suzuki as modified by Kim teaches:
The input device of Claim 1, the transparent base (Kim: a transparent base 110; FIG. 4, [0046], and [0061]), and 
wherein the touch sensor including a plurality of electrodes is arranged along the transparent base (Suzuki: the touch sensor 13; Figs. 1 and 2, [0037], and [0038]; Kim: a touch sensor 120 and 130 including a plurality of electrodes 120 and 130 is arranged along the transparent base 110; FIGs. 4 and 5, [0046], [0061], and [0062]).
However, it is noted that Suzuki as modified by Kim does not teach:
wherein the transparent base is circular.
	Yasutake teaches:
wherein a base is circular (wherein a base 1805 is circular; FIGUREs 17a-b and col. 12, l. 21, see also FIGURES 14a-16).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Suzuki as modified by Kim to include: the features taught by Yasutake, in order to obtain the benefit of “generating rotation commands about arbitrary angles or axes in 3D space.”  (Yasutake: col. 12, ll. 24-26).
However, it is noted that Suzuki as modified by Kim and Yasutake does not teach:
wherein the touch sensor including a plurality of electrodes is arranged along a circumference of the transparent base.
	Bolender teaches:
wherein a touch sensor including a plurality of electrodes is arranged along a circumference of a base (wherein a touch sensor 400 including a mosaic array of electrodes and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Suzuki as modified by Kim and Yasutake to include: the features taught by Bolender, such that Suzuki as modified teaches: wherein the transparent base is circular (the transparent base taught by Kim combined with the base taught by Yasutake), and wherein the touch sensor including a plurality of electrodes is arranged along a circumference of the transparent base (the touch sensor taught by Suzuki combined with the touch sensor, plurality of electrodes, and arranged along the transparent base taught by Kim, the base taught by Yasutake, and the touch sensor, plurality of electrodes, and arranged along a circumference of a base taught by Bolender), in order to “increase[] the effective sensing area… of the touch sensor device, and thus… improve the space efficiency of the touch sensor device.”  (Bolender: [0033]).


Conclusion
References made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Please take note of:
Salahat in US 2021/0229555 A1 (Abstract: “Disclosed is a system for controlling subsystems of a vehicle. The system comprises a control unit, a speedometer or vehicle speed unit, a sensor in communication with the control unit that is configured to detect at least one of a first activation stimulus or a second activation stimulus; and a control panel in communication with the control unit. The control panel displays a plurality of selectable vehicle control options. When the vehicle is moving above a threshold velocity, at least one 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.



Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        2/7/2022